708 N.W.2d 436 (2006)
474 Mich. 1055
Adrianne NISWONGER, as Next Friend of John M. Clark, Plaintiff-Appellant,
v.
QUALITY DAIRY COMPANY, Defendant-Appellee.
Docket No. 129314, COA No. 251885.
Supreme Court of Michigan.
January 31, 2006.
On order of the Court, the application for leave to appeal the May 10, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would reverse the judgment of the Court of Appeals and reinstate the Ingham Circuit Court's October 16, 2003 denial of defendant's motion for summary disposition for the reasons stated by the circuit court.